DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 17/387365 filed on 7/28/21. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 1/13/2017.

Information Disclosure Statement
The Information Disclosure Statements received on 7/28/21, 11/23/21, and 11/28/22 have been considered.

Claim Interpretation
          The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
          As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function
          Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
          Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
          Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
          This application includes one or more claim limitations that use the word "means" or "step" but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: display module, light-emitting element, tension member, base supporting member, intermediate alignment member in claims 1-20.
          Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
          If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yousef, US 9812044 B1 (hereinafter Yousef) in view of Voluckas, US 2005/0160648 A1 (hereinafter Voluckas).

	As for claim 1, Yousef discloses a display system comprising: a display comprising a display surface (col. 3, ll. 31-51, e.g., LED sign displays) formed from a plurality of display modules (col. 4, ll. 20-24, e.g., sign faces 11 and 12), each display module comprising a plurality of light-emitting elements (col. 3, ll. 31-51, e.g., LED) mounted to a front face of the display module, wherein the light-emitting elements of the plurality of the display modules are configured to collectively display one or more of video, graphical, or textual information (col. 4, ll. 37-63, e.g., video) on the display surface; one or more base supporting members (Fig. 2, element 24, 25, and 26) coupled to one or more of the plurality of the display modules (col. 4, ll. 20-24, e.g., sign faces 11 and 12) located at a vertical bottom of the display. 
	Yousef does not explicitly disclose one or more tension members configured to be coupled to a support structure external to the display system; and wherein the one or more tension members extend down to the vertical bottom of the display and couple to the one or more base supporting members, thereby supporting the one or more base supporting members such that the one or more tension members and the one or more base supporting members provide underlying support to the plurality of the display modules, and wherein the primary support of the plurality of display modules is from the underlying support. 
	However, Voluckas teaches one or more tension members ([0040], e.g., cords) configured to be coupled to a support structure ([0037], e.g., two loops) external to the display system; and wherein the one or more tension members ([0040], e.g., cords) extend down to the vertical bottom of the display ([0040], e.g., sign S) and couple to the one or more base supporting members ([0040], e.g., lower tubular member 26), thereby supporting the one or more base supporting members such that the one or more tension members and the one or more base supporting members provide underlying support ([0040], e.g., sign S being supported by the lower tubular member) to the plurality of the display modules, and wherein the primary support of the plurality of display modules is from the underlying support ([0040], e.g., sign S being supported by the lower tubular member).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yousef and Voluckas before him/her to modify the programmable LED sign of Yousef with the teaching of display system for suspending visuals for exhibit, training or advertising of Voluckas with a motivation to quickly and easily suspend a display from a ceiling or lighting grid in such a manner that allows for easy adjustment of the height and angle of the display as taught by Voluckas ([0002]).

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Yousef does not explicitly teach one or more intermediate alignment members each located vertically above the one or more base supporting members, wherein the one or more intermediate alignment members perform at least one of: guiding or aligning the one or more tension members relative to one or more of the plurality of the display modules; aligning one or more of the display modules at a specified orientation relative to another one or more of the display modules; and positioning one or more of the display modules relative to another one or more of the display modules. 
	However, Voluckas teaches one or more intermediate alignment members ([0039], e.g., apertures) each located vertically above the one or more base supporting members, wherein the one or more intermediate alignment members ([0039], e.g., apertures) perform at least one of: guiding or aligning the one or more tension members relative to one or more of the plurality of the display modules ([0039], e.g., apertures); aligning one or more of the display modules at a specified orientation relative to another one or more of the display modules; and positioning one or more of the display modules relative to another one or more of the display modules. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yousef and Voluckas before him/her to modify the programmable LED sign of Yousef with the teaching of display system for suspending visuals for exhibit, training or advertising of Voluckas with a motivation to quickly and easily suspend a display from a ceiling or lighting grid in such a manner that allows for easy adjustment of the height and angle of the display as taught by Voluckas ([0002]).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Yousef further discloses a support cabinet at least partially enclosing an interior space (col. 3, ll. 31-51, e.g., displays, note the cabinets for the display and the interior space defined as the space enclosed by all cabinets on front and back sides).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. In addition, Yousef further discloses one or more of the plurality of the display modules are coupled to the support cabinet (col. 3, ll. 31-51, e.g., displays, note the cabinets for the display and the interior space defined as the space enclosed by all cabinets on front and back sides).

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 3. In addition, Yousef further discloses the one or more base supporting members are coupled to the support cabinet (Fig. 2, element 24, 25, and 26).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 3. In addition, Yousef further discloses at least a portion of each of the one or more base supporting members are positioned in the interior space (Fig. 2, element 24, 25, and 26).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 3. 
	Yousef does not explicitly teach the one or more tension members extend through the interior space of at least a portion of the support cabinet. 
	However, Voluckas teaches the one or more tension members extend through the interior space of at least a portion of the support cabinet ([0040], e.g., cords).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yousef and Voluckas before him/her to modify the programmable LED sign of Yousef with the teaching of display system for suspending visuals for exhibit, training or advertising of Voluckas with a motivation to quickly and easily suspend a display from a ceiling or lighting grid in such a manner that allows for easy adjustment of the height and angle of the display as taught by Voluckas ([0002]).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Yousef further discloses the one or more base supporting members are directly connected to the one or more of the display modules located at the vertical bottom of the display (Fig. 2, element 24, 25, and 26).

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Yousef further discloses at least a portion of each of the one or more base supporting members is positioned vertically below one of the one or more of the display modules located at the vertical bottom of the display such that the portion directly supports the one of the one or more of the display modules located at the vertical bottom of the display (Fig. 2, element 24, 25, and 26).

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Yousef further discloses the one or more base supporting members is sufficient to support a weight of the display (Fig. 2, element 24, 25, and 26).
	Yousef does not explicitly teach the one or more tension members is sufficient to support a weight of the display when the one or more tension members are connected to the support structure external to the display system without any other supporting structures to support the weight of the display. 
	However, Voluckas teaches the one or more tension members is sufficient to support a weight of the display when the one or more tension members are connected to the support structure external to the display system without any other supporting structures to support the weight of the display ([0040], e.g., cords).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yousef and Voluckas before him/her to modify the programmable LED sign of Yousef with the teaching of display system for suspending visuals for exhibit, training or advertising of Voluckas with a motivation to quickly and easily suspend a display from a ceiling or lighting grid in such a manner that allows for easy adjustment of the height and angle of the display as taught by Voluckas ([0002]).

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Yousef further discloses the underlying support provided by the one or more base supporting members is the only support provided to the plurality of the display modules (Fig. 2, element 24, 25, and 26).

	As for claim 12, the claim recites a system of the system of claim 1, and is similarly analyzed.

	As for claim 13, the claim recites a system of the system of claim 2, and is similarly analyzed.

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 12. In addition, Yousef further discloses the first and second display modules of the opposing first and second display surfaces at least partially enclose an interior space (col. 3, ll. 31-51, e.g., displays, note the cabinets for the display and the interior space defined as the space enclosed by all cabinets on front and back sides), wherein the first display modules are on a first side of the interior space and the second display modules are on a second side of the interior space (col. 3, ll. 31-51, e.g., displays, note the cabinets for the display and the interior space defined as the space enclosed by all cabinets on front and back sides)  . 

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 14. In addition, Yousef further discloses at least a portion of each of the one or more base supporting members are positioned in the interior space (Fig. 2, element 24, 25, and 26).

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 14. 
	Yousef does not explicitly teach the one or more tension members extend through at least a portion the interior space. 
	However, Voluckas teaches the one or more tension members extend through at least a portion the interior space ([0040], e.g., cords).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yousef and Voluckas before him/her to modify the programmable LED sign of Yousef with the teaching of display system for suspending visuals for exhibit, training or advertising of Voluckas with a motivation to quickly and easily suspend a display from a ceiling or lighting grid in such a manner that allows for easy adjustment of the height and angle of the display as taught by Voluckas ([0002]).

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 12. In addition, Yousef further discloses the one or more base supporting members are directly connected to the first set of one or more of the first display modules and to the second set of one or more of the second display modules located at the vertical bottom of the display (Fig. 2, element 24, 25, and 26).

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 12. In addition, Yousef further discloses at least a portion of each of the one or more base supporting members is positioned vertically below one of each of the first set of one or more of the first display modules and the second set of one or more of the second display modules located at the vertical bottom of the display such that the portions of the one or more base supporting directly supports the first set of one or more of the first display modules and the second set of the one or more of the second display modules located at the vertical bottom of the display (Fig. 2, element 24, 25, and 26).

	As for claim 19, the claim recites a system of the system of claim 10, and is similarly analyzed.

	As for claim 20, the claim recites a system of the system of claim 11, and is similarly analyzed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11109495. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11109495 anticipate the claims in the instant invention. An example comparison is shown below:
U.S. Patent No. 11109495
Instant invention
1. A display system comprising:
a display comprising a display surface formed from a plurality of display modules, each display module comprising a plurality of light-emitting elements mounted to a front face of the display module, wherein the light-emitting elements of the plurality of the display modules are configured to collectively display one or more of video, graphical, or textual information on the display surface;
one or more tension members configured to be coupled to a support structure external to the display system; and
one or more base supporting members coupled to one or more of the plurality of the display modules located at a vertical bottom of the display;
wherein the one or more tension members extend down to the vertical bottom of the display and, in the display, couple only to the one or more base supporting members, thereby supporting the one or more base supporting members such that the one or more tension members and the one or more base supporting members provide underlying support to the plurality of the display modules,
1. A display system comprising: 
a display comprising a display surface formed from a plurality of display modules, each display module comprising a plurality of light-emitting elements mounted to a front face of the display module, wherein the light-emitting elements of the plurality of the display modules are configured to collectively display one or more of video, graphical, or textual information on the display surface; 
one or more tension members configured to be coupled to a support structure external to the display system; and one or more base supporting members coupled to one or more of the plurality of the display modules located at a vertical bottom of the display; 
wherein the one or more tension members extend down to the vertical bottom of the display and couple to the one or more base supporting members, thereby supporting the one or more base supporting members such that the one or more tension members and the one or more base supporting members provide underlying support to the plurality of the display modules, and 

wherein the only support provided by the one or more tension members and the one or more base supporting members to the plurality of display modules is underlying support; and

wherein the one or more tension members and the one or more base supporting members provide primary support of the plurality of display modules when the one or more tension members are coupled to the support structure external to the display system.
wherein the primary support of the plurality of display modules is from the underlying support.



The underlined indicate different wordings.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2014/0078685 A1 discloses multi-display device.

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485